Title: John Barnes to Thomas Jefferson, 23 February 1816
From: Barnes, John
To: Jefferson, Thomas


          
            Dear Sir—
            George Town Coa 23d feby 1816.
          
          Your Esteemed favr 7h recd 21st Relieved me from the Vague Rumour, which indeed, I paid little regard to—the Stock—intended for these treasury notes, are the funded 7 ⅌Cents. which I shall attend to—with reference to a Bill on London the Most extravagant exchanges in paper, both to the Northwd and Sowd has so deranged, the exchanges on Europe, that the Shipping Merchts here and at Balto will not, draw, at this present Under 17½ a 20 per Ct advance—whilst at NYork, you may purchase a 5 a 7½ and at Boston a 2½   to pay in their paper—not Ours. neither can I, remit my friend Mr Griffin at York Town under 6 ⅌Cent. disct for this paper—flour here is a 9½ dolls tho not in demand at Boston I am told Under $8—owning to there Various Vexasious Exchanges—how long it may Continue is very Uncertain—at least I shall wait, a while, in the hope of a more favorable Crisis—
          that you may Continue to disappoint—your disappointed Enemies and suffer them—quietly—to take the lead of you on so momentious—a Crisis—is the ardent Wish—
          
            of Dear Sir Your most Obedt & very huml servt
            John Barnes,
          
        